724 F.2d 841
Joseph D. SLAPPY, Petitioner and Appellant,v.John Paul MORRIS, Respondent and Appellee.
No. 79-2519.
United States Court of Appeals,Ninth Circuit.
Jan. 26, 1984.

Michael B. Bassi, San Francisco, Cal., for petitioner-appellant.
Dane R. Gillette, San Francisco, Cal., for respondent-appellee.
Appeal from the United States District Court for the Northern District of California.
Before GOODWIN, ALARCON and NELSON, Circuit Judges.ORDER


1
In accordance with the Supreme Court's decision in Morris v. Slappy, --- U.S. ----, 103 S.Ct. 1610, 75 L.Ed.2d 610 (1983), our opinion published in 649 F.2d 718 (9th Cir.1981) is vacated and the case is remanded to the District Court with directions to reinstate its judgment.